UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-1670


In Re: BRETT C. KIMBERLIN,

                Petitioner.




                 On Petition for Writ of Mandamus.
                        (8:13-cv-03059-GJH)


Submitted:   November 10, 2016              Decided:    December 7, 2016


Before WILKINSON and    HARRIS,    Circuit    Judges,    and   HAMILTON,
Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Brett C. Kimberlin, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Brett C. Kimberlin petitions for a writ of mandamus seeking

an order directing the district court to vacate its protective

order covering pretrial discovery and to allow him to publicly

use discovery documents marked confidential that have not yet

been filed in court.   Mandamus relief is a drastic remedy and

should be used only in extraordinary circumstances.        Kerr v.

U.S. Dist. Court, 426 U.S. 394, 402 (1976); United States v.

Moussaoui, 333 F.3d 509, 516-17 (4th Cir. 2003).          The party

seeking issuance of the writ must have no other adequate means

to attain relief, and he bears the burden of showing that his

right to the writ is clear and indisputable.        Moussaoui, 333
F.3d at 517 (citations omitted).      We have reviewed the petition

and conclude that Kimberlin fails to make this showing.

     Accordingly, we deny the petition for a writ of mandamus.

We deny the motion to expedite as moot.      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                    PETITION DENIED




                                  2